Citation Nr: 1123136	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  10-02 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for right knee disability.

2.  Entitlement to service connection for left knee disability.

3.  Entitlement to a compensable disability evaluation for status-post fracture of the left index finger.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to April 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran, on his substantive appeal, received in January 2010, requested a videoconference before a Veterans Law Judge.  Such a hearing was scheduled in January 2011 but the Veteran did not appear and did not provide a reason for his failure to appear.  As such, the Board considers the Veteran's hearing request to have been withdrawn.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A May 2004 letter from the Social Security Administration (SSA) shows that the Veteran has been awarded benefits from that agency.  To date, VA has not obtained the SSA determination or the medical records on which the determination was made.  Because the SSA's decision and the records upon which the agency based its determination are potentially relevant to VA's adjudication of his claims, VA is obliged to attempt to obtain and consider those records in adjudicating this appeal. 38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2010); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  As such, the Board has no discretion and must remand this appeal to obtain those SSA records.

Further, the Board observes that the Veteran receives regular VA treatment. Pertinent records of his VA care, however, dated since January 2009, have not been associated with the claims folder. Under the law, VA must obtain these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  For this reason as well, the claim must be remanded.

As to his right and left knee disability claims, the record reflects that the Veteran is currently diagnosed with mild arthritis of the knees.  He maintains that his right and left knee disability stems from trauma sustained in multiple parachute jumps during service.  In this regard, the Board observes that his DD Form 214 shows that he is in receipt of many awards and decorations, to include a Parachute Badge.  To date, the Veteran has not been afforded a VA examination to determine the nature, extent, onset and/or etiology of any right or left knee disability.  In light of the current evidence of a bilateral knee disability, the in-service parachute jumps, and his lay report, the Board finds that he should be afforded a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As to his left index finger claim, the Veteran is currently in receipt of a noncompensable evaluation for this disability.  He last underwent a VA examination of his finger in October 2008.  In a May 2009 statement, the Veteran reported that his finger disability had worsened since the last examination.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his status-post fracture of the left index finger.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand the increased rating claim as well.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder any outstanding medical evidence from the VA Medical Center in Memphis dated since January 2009.

2.  Afford the Veteran for an appropriate VA examination to determine the nature and etiology of any right and/or left knee disability found to be present and the extent and severity of his status-post fracture of his left index finger.  All studies deemed appropriate should be performed, and all findings should be set forth in detail.  The claims file should be made available and reviewed by the examiner.

a.  The examiner should diagnose all right and left knee disabilities found to be present, and then opine as to whether it is at least as likely as not that the Veteran has a knee disability that is related to or had its onset in service.  In doing so, the examiner must specifically acknowledge and discuss the Veteran's statement that trauma sustained from parachute jumps during service has caused his current knee disability.

b.  The examiner should measure and record all current manifestations as a result of the fracture of the Veteran's left index finger, to include any symptomatology in the left hand, both musculoskeletal and neurological manifestations, as appropriate.  

The examiner should state whether there is any arthritis in the left index finger, to include the PIP joint.  

The examiner should also indicate the extent to which any left index finger symptomatology, including but not limited to pain or limitation of motion, affects the function of any other digits of the left hand, or the left hand as a whole.

The rationale for all opinions, with citation to relevant medical findings or medical authority, must be set forth in a legible report.

3.  Then readjudicate the Veteran's claims of service connection for right and left knee disability and to an increased rating claim for his status-post fracture of the left index finger.  If the benefits sought on appeal are not granted in  full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

Thereafter, the case should be returned to the Board, if in order.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

